Citation Nr: 1704515	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left arm condition.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to May 1996 and from January 2004 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

The Board notes that the Veteran submitted his claim for service connection for a left arm disability in June 2009.  Since February 2011 the Veteran has asserted that it is a RIGHT arm disability for which he is seeking service connection, not a left arm disability.  However, prior to February 2011 the Veteran consistently referred to a left arm condition and not to a right arm condition.  Additionally, the RO adjudicated the issue of entitlement to service connection for a left arm condition in the May 2010 rating decision on appeal and in an April 2013 statement of the case.  Consequently the issue of entitlement to service connection for a left arm condition is currently in appellate status before the Board.

The RO issued a rating decision in July 2013 denying the Veteran's claim for service connection for a right arm condition.  The Veteran did not submit a notice of disagreement with this rating decision.  Consequently there is no claim for service connection for a right arm disability currently in appellate status before the Board.  

There are military records in VBMS that are listed as received in November 2014.  However, a review of the April 2013 statement of the case reveals that these documents were reviewed by the RO at that time.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current disability of the left arm that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a left arm disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's private medical records, VA treatment records, and Social Security Administration (SSA) records have been associated with the record.  The Veteran has been provided VA medical examinations.  

There are very few service treatment records (STRs) contained in the claims file.  In November 2009 and March 2010, the RO prepared memorandums regarding an official finding of unavailability of the Veteran's service treatment records.  Specifically, the RO found the Veteran's complete service treatment records were unavailable for review, and that any further attempts to obtain such records would be futile.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

III.  History and Analysis

In May 2009 the Veteran first submitted a claim for service connection for a "left arm injury."  On a June 2009 VA Form 21-526 the Veteran again claimed service connection for a left arm condition.  On this form he indicated that the condition began when he was in Iraq.  In June 2010 the Veteran submitted a notice of disagreement with the denial of service connection for his left arm condition.  The Board notes that the Veteran's statements did not indicate exactly what happened to his left arm during service or what particular current left arm disability he has that is due to service.  

A May 2009 VA treatment record notes that the Veteran reported that he pulled tendons in his left arm back in November and that they hurt.  A June 2009 VA treatment record shows that the Veteran reported experiencing left elbow tendinopathy during service.  An October 2009 VA PTSD program record notes a medical history in which the Veteran reported that he had an injury to the left forearm while in the military.  In October 2009 the Veteran reported that he had had some numbness in the left arm for the past few days.  An October 2012 VA treatment record located in the Virtual VA electronic file notes that the Veteran had left shoulder and arm paresthesia due to chronic neck pain/strain.

The Veteran has been provided a number of VA medical examinations, including a general medical examination in November 2011 and an orthopedic examination in January 2013.  None of the VA examination reports reveal any left arm complaints or findings.  

The Board finds that the preponderance of the evidence is against the claim for service connection for a left arm condition.  Although the complete STRs are unavailable, the ones that are of record reveal no left arm complaints.  The post service medical records do contain some left arm complaints and findings, however, none of the medical records have attributed these complaints to the Veteran's military service.  The Veteran is competent to report that he had a left arm injury during service.  However, given that the Veteran gave no specifics regarding such injury, and given that he now asserts that the injury was to his right arm, and not to his left arm, the Board finds that his prior assertions that he had a left arm condition due to a left arm injury during service are outweighed by his more recent assertions that indicate that no left arm injury was incurred in service.  

The Board finds that the preponderance of the evidence does not demonstrate a current left arm condition related to service the Board finds that service connection for a left arm condition is not warranted.  
 

ORDER

Entitlement to service connection for a left arm condition is denied.  


REMAND

The RO denied the Veteran's hearing loss claim based on a January 2013 VA audiometric report which showed that the Veteran did not have hearing loss disability as defined by VA in either ear.  In November 2016 the Veteran's representative asserted that the Veteran's bilateral ear surgery in February 2013 was a consequence of an explosion in Iraq.  He further noted that the Veteran reported that VA told him that his hearing was going to worsen over time due to his exposure to blasts while serving in Iraq.  Based on these assertions and on the Veteran's having had bilateral ear surgery subsequent to the January 2013 VA audiometric examination, the Board finds that a new VA audiological examination is necessary.  As noted above, due to the unavailability of the Veteran's STRs, VA has an enhanced duty to assist the Veteran in the development of his claim.  

The Veteran's most recent VA treatment records on file are in the Veteran's Virtual VA electronic file and were printed and received on July 8, 2013.  The Veteran's updated VA medical records should be obtained and associated with his file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of the Veteran's VA medical records dated from July 8, 2013 to present.

2.  When the above action has been accomplished provide the Veteran an audiological examination.  If the examiner finds that the Veteran has hearing loss disability as defined by VA in either ear, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that such hearing loss disability is related to the Veteran's active service.  Reasons and bases for all opinions should be provided. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


